Title: Francis Hopkinson to the American Commissioner or Commissioners, 6 March 1780
From: Hopkinson, Francis
To: American Commissioners,Franklin, Benjamin


Gentlemen.
Philada. March 6th. 1780
Since my last of the 14th. of Jany. the following Setts of Exchange have issued from my Office Viz

  
    To Pennsylvania
  

Dolls


  150 setts36 Dolls.No.2218–2367 =5,400


  To New Jersey


Dolls


  50 setts30 Dols.No.2026–2075 =1,500


  50 —36 —2368–2417 =1,800


 3,300


  To Pennsylvania


Dolls


  100 setts—30 Doll.No.2076–2175 =3,000


  100 —36 —2418–2517 =3,600


   6,600


I have the Honour to be Gentlemen, Your very humble servt.
Fras HopkinsonTreasr of Loan

(Original)Honbe. Commrs. at Paris(No. 15)
 
Addressed: To The Honourable / The Commissioner or Commissioners / of the United States of America / at / Paris / (On public service) / (Original) / To be sunk if in Danger of falling into the Hands of the Enemy
